Hurt, Judge.
Appellant stands convicted of the theft of a cow, the property of H. Hailey.
We have examined very carefully all the grounds relied on for a reversal of the judgment in this case, but find no such error in the record as will require a reversal of the same. Two matters, however, are presented in the record in regard to which we desire to express our views.
1. II. Hailey was a very important witness for the prosecution; in fact, upon his evidence the State mainly relied for a conviction. Defendant tried to impeach him by all the modes possible under the rules of law, and also by proof that he had harbored one Allison and one Lee, who were horse thieves. To this evidence the State, by her attorney, objected, and the court sustained the objection; to which defendant excepted and reserved his bill. Was there error in this? Evidently there was not.
2. Defendant attempted to meet the State’s case by proof of purchase of the cow, and a bill of sale from one Williams for the cow alleged to have been stolen by him. The learned judge below, bearing upon this subject, charged the jury as follows;
“ 6. If you believe' from the evidence that said cow was not the property of the said Hailey, or that defendant purchased it from one Williams, and took and held possession of it by reason of such purchase and the bill of sale introduced, although you may believe from the evidence that it had been stolen by the said Williams, and *140that defendant knew it was stolen by Williams, you are instructed that such taking by the defendant would not constitute theft, and in that case you will find him not guilty.
“ 7. But if you believe from the evidence, beyond a reasonable doubt, that said coxv xvas stolen by the said Williams; that it xvas purchased by the defendant xvith the knowledge, at the time, it was stolen; that it afterwards got out of defendant's possession, and returned to the possession of the owner, and that defendant, on or about the date specified in the indictment, fraudulently took it from the possession of the oxvner, knoxving at the time of the purchase and at the time of the taking, if any, that the coxv xvas the property of the said Hailey, and had been stolen by the said Williams, you are instructed that such taking xvoukl constitute theft of the animal, and in such case you should find defendant guilty, and assess his punishment as above instructed.”
Counsel for appellant objects to charge 7, because it is in conflict with charge 0; insisting that charge 6 contains the law, and all the laxv bearing upon this subject. Counsel for appellant, also, objects to charge 7 because it has no support in the evidence, or any part of the evidence.
Are the charges in conflict ? Host evidently they are not. Charge 7 is not only in harmony xvith charge G, but it announces a proposition of laxv which is just and correct.
Is there any evidence in the record forming a basis for such a charge? In the viexv we take of the evidence in this case, to our minds, clearly there is such evidence. (The Reporter xvill give the statement of facts.)
As above stated, wTe have given this record a most careful examination, and must say, if there be reversible error, we have not been able to discover it. The judgment is affirmed.

Affirmed.

[Opinion delivered November 15, 1884.]